Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles D. Willingham appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) civil rights action. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Willingham’s informal briefs do not challenge the basis for the district court’s disposition, Willingham has forfeited appellate review of the court’s order. Accordingly, we deny Will-ingham’s motion to appoint counsel and *261affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.